                  Case 1:21-cv-04811-JMF Document 20 Filed 08/04/21 Page 1 of 1
                                                                                                                  Hogan Lovells US LLP
                                                                                                                  390 Madison Avenue
                                                                                                                  New York, NY 10017
                                                                                                                  T +1 212 918 3000
                                                                                                                  F +1 212 918 3100
                                                                                                                  www.hoganlovells.com



August 2, 2021

By ECF

The Honorable Jesse M. Furman
Thurgood Marshall United States District Court
40 Centre Street, Room 2202
New York, New York 10007

  Re:              Donoghue v. Sinclair Broadcast Group, Inc., No. 21-cv-4811-JMF

Dear Judge Furman:

        We represent Defendant David D. Smith in the above-captioned matter. I am writing to
request that the court strike ECF No. 15 from the docket, as it contains an error which is corrected
in the revised brief filed at ECF No. 18. Namely, in the preliminary statement the original states
that the complaint fails to allege a “sale” when it should have read that the complaint fails to allege
a “purchase” within the purview of Section 16(b) of the Securities Exchange Act of 1934. As the
revised brief corrects this issue, we respectfully request that the Court grant this letter-motion to
strike ECF No. 15.
                                                                               Application GRANTED, although the Clerk of Court
Respectfully submitted,
                                                                               need not and should not remove ECF No. 15 from the
/s/ Dennis H. Tracey III                                                       docket. The Court will treat ECF No. 18 as the
                                                                               operative memorandum of law in support of
Dennis H. Tracey III                                                           Defendant's motion to dismiss at ECF No. 14. The
                                                                               Clerk of Court is directed to terminate ECF No. 19.
Partner
dennis.tracey@hoganlovells.com                                                                                           SO ORDERED.
D (212) 918-3524




                                                                                                                            August 4, 2021




Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. “Hogan Lovells” is an international legal practice that includes Hogan Lovells US LLP
and Hogan Lovells International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Birmingham Boston Brussels Colorado Springs Denver Dubai Dusseldorf
Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan Minneapolis Monterrey
Moscow Munich New York Northern Virginia Paris Perth Philadelphia Rome San Francisco São Paulo Shanghai Silicon Valley Singapore Sydney Tokyo Warsaw
Washington, D.C. Associated Offices: Budapest Jakarta Riyadh Shanghai FTZ Ulaanbaatar. Business Service Centers: Johannesburg Louisville. Legal Services Center:
Berlin. For more information see www.hoganlovells.com
